DETAILED ACTION
Allowable Subject Matter


Claims 1, 3-8, 10-15 are allowed. Applicants canceled claim 9.
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites a hybrid driving apparatus drive configured to drive a vehicle, the hybrid driving apparatus comprising: an internal combustion engine generating that generates a driving force for main driving wheels of the vehicle; a motive power transmission mechanism that transmits the driving force generated by the internal combustion engine to the main driving wheels; a main driving electric motor as a permanent magnet electric motor generating that generates a driving force for the main driving wheels; an accumulator accumulating electric power causing that causes the main driving electric motor to work; sub-driving electric motors as induction electric motors generating that generates driving forces for sub-driving wheels of the vehicle; and a control apparatus circuitry configured to control the internal combustion engine, the main driving electric motor, and the sub-driving electric motors, and execute an electric motor traveling mode and an internal combustion engine traveling mode, wherein the driving force generated by the main driving electric motor is transmitted to the main driving wheels via at least a portion of the motive power transmission, each of the sub-driving electric motors is provided to each of the sub-driving wheels in an unsprung portion of the vehicle, the control apparatus-causes circuitry is configured to 
the hybrid driving apparatus further comprises a capacitor that accumulates electric power regenerated by the sub-driving electric motors, and the sub-driving electric motors are always driven. via the capacitor. 
2.	Claim 8 recites a hybrid driving apparatus configured to drive a vehicle, the hybrid driving apparatus comprising: an internal combustion engine that generates a driving force for main driving wheels of the vehicle; a Motive power transmission that transmits the driving force generated by the internal combustion engine to the main driving wheels: a main driving electric motor as a permanent magnet electric motor that generates a driving force for the main driving wheels: an accumulator accumulating electric power that causes the main driving electric motor to work sub-driving electric motors as induction electric motors that generates driving forces for sub-driving wheels of the vehicle: and control circuitry configured to control the internal combustion engine, the main driving electric motor, and the sub-driving electric motors, and execute an .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, should
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614